      Case 2:20-mj-03958-DUTY Document 8 Filed 08/21/20 Page 1 of 4 Page ID #:17



 1




4                                                       CLERK, U.S. D.^TR~~T.COl1RT

5
                                                                  AUG 2 1 2QZ0
6
                                                             ~riiN~ :;~~~~~ : ~;~;:i OF G1L{FORNIA
7                                                 ~   _ ,_              _ .p~►~            DEPUTY


8
              IN THE UNITED STATES DISTRICT COURT
9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10


12                                         Case No. 20-MJ-3950
     UNITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                  Plaintiff,
14
15
     MALIEK MILLER,
l6
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-mj-03958-DUTY Document 8 Filed 08/21/20 Page 2 of 4 Page ID #:18



 1                                            I.

2          On August 21, 2020, Defendant made his initial appearance in this district

3    on the criminal complaint filed in the Eastern District of New York. Deputy
4    Federal Public Defender Callie Steele was appointed to represent Defendant. A

5    detention hearing was held.
6
7           ❑     On motion of the Government[18 U.S.C. § 31420(1)] in a case

8    allegedly involving a narcotics or controlled substance offense with maximum
9    sentence often or more years.
10          D     On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.
13         The Court concludes that the Government is not entitled to a rebuttable
14   presumption that no condition or combination of conditions will reasonably assure
15   the defendant's appearance as required and the safety or any person or the
16   community [18 U.S.C. § 3142(e)(2)].
17                                            II.
18         The Court finds that no condition or combination of conditions will
19   reasonably assure: D the appearance of the defendant as required.
20                       O the safety of any person or the community.
21                                          III.

22         The Court has considered:(a)the nature and circumstances of the offenses)

23   charged, including whether the offense is a crime of violence, a Federal crime of
24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
25   or destructive device;(b)the weight of evidence against the defendant;(c)the
26   history and characteristics of the defendant; and (d)the nature and seriousness of
27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
28
       Case 2:20-mj-03958-DUTY Document 8 Filed 08/21/20 Page 3 of 4 Page ID #:19



 1   considered all the evidence adduced at the hearing, the arguments of counsel, and

2    the report and recommendation of the U.S. Pretrial Services Agency.

3                                              IV.

4          The Court bases its conclusions on the following:

5          As to risk of non-appearance:

6                    D     Lack of sufficient bail resources

7                    D     Defendant's presence in the Central District of California where

8    he was arrested was in violation of his parole conditions as defendant did not

9    notify or obtain authorization from his parole officer to travel and Defendant did

10   not disclose this information to Pretrial Services, instead claiming that he was in

11   the Central District for atwo-week vacation.

12                   O      No ties to the Central District of California

13
14         As to danger to the community:

15                   D      Allegations in the complaint detailing Defendant's involvement

16   in discharging a firearm in close proximity to a group of people in front of a

17   residential building, and fleeing the scene.

18                   ❑
                     X      criminal history includes felony convictions for possession of a

19   loaded firearm and assault with intent to cause great bodily injury, and the

20   commission of criminal offenses while on release pending criminal charges.

21
22                                                l~

23         IT IS THEREFORE ORDERED that the defendant be detained until trial

24   and be transported to the United States District Court for the Eastern District of

25   New York for further proceedings. The Court directed both government counsel

26   and defendant's counsel to follow up with government counsel in the char in

27   district re~a       g Defendant's next scheduled appearance, and the status of

28

                                                  2
         Case 2:20-mj-03958-DUTY Document 8 Filed 08/21/20 Page 4 of 4 Page ID #:20



 1     defendant's transportation to, and arrival in, the charging district for his next

2      appearance.

3
4            The defendant will be committed to the custody of the Attorney General for

5      confinement in a corrections facility separate, to the extent practicable, from

6      persons awaiting or serving sentences or being held in custody pending appeal.

7      The defendant will be afforded reasonable opportunity for private consultation

8      with counsel. On order of a Court of the United States or on request of any

9      attorney for the Government, the person in charge of the corrections facility in

10     which defendant is confined will deliver the defendant to a United States Marshal

11     for the purpose of an appearance in connection with a court proceeding.

12 [18 U.S.C. § 3142(1)]
13
       Dated: August 21, 2020                      /s/
14
                                               HON.ALKASAGAR
15                                             UNITED STATES MAGISTRATE JUDGE
16 '
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
